Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 14-24, and 26, drawn to a method of replacing an endogenous allele with an exogenous allele in a non-human animal cell comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele associated with a meat production trait and (ii) a HDR template comprising an exogenous allele for enhancing meat production, classified in C12N15/85.
II. Claims 1-9, 11, 14-24, and 26, drawn to a method of replacing an endogenous allele with an exogenous allele in a non-human animal cell comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele associated with a milk production trait and (ii) a HDR template comprising an exogenous allele for enhancing milk production, classified in C12N15/85.
III. Claims 1-9, 12, 14-24, and 26, drawn to a method of replacing an endogenous allele with an exogenous allele in a non-human animal cells comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele associated with disease , classified in C12N15/85.
IV. Claims 1-9, 13-24, and 26, drawn to a method of replacing an endogenous allele with an exogenous allele in a non-human animal cells comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele associated with horn production and (ii) a HDR template comprising an exogenous allele for hornlessness (polledness), classified in C12N15/85.
V. Claims 1, 25, and 27, drawn to a method of producing a genetically modified non-human animal comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele and (ii) a HDR template comprising an exogenous allele to make a genetically modified cell; and cloning the cell to make an animal, classified in A61K 67/0278.
VI. Claims 1 and 28, drawn to a cell made by introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele and (ii) a HDR template comprising an exogenous allele to make a genetically modified cell, classified in C12N 15/85; C12N5/06.
VII. Claims 1 and 29, drawn to an animal made by the method comprising introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele and (ii) a HDR template comprising an exogenous allele to make a genetically modified cell;, classified in A61K 37/0278.
. Claims 1 and 30, drawn to an embryo made by introducing into a non-human cell (i) a targeted endonuclease system comprising a DNA binding member which binds to an endogenous allele and (ii) a HDR template comprising an exogenous allele to make a genetically modified cell, classified in C12N15/85; C12N5/0604.

Linking claim analysis:
1) Claim 1 link(s) inventions I-VIII.  The restriction requirement among the linked inventions is subject to the non-allowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

subject to the non-allowance of the linking claim(s), claims2-8, 14-24, and 26.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the have materially different design and effect.  Group I modifies meat production related alleles, whereas Group II modifies milk production trait alleles. The meat production alleles have different primary structures than milk production alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences and the HDR templates would requires different primary sequences.  Thus the methods of the two groups require materially different starting materials and thus have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group I modifies meat production related alleles, whereas Group III modifies disease resistance trait alleles. The meat production alleles have different primary structures than disease resistance alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group I modifies meat product related alleles, whereas Group IV modifies horn trait alleles. The meat production alleles have different primary structures than horn trait alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences and the HDR templates would requires different primary sequences.  Thus the methods of the two groups require materially different starting materials and thus have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as have materially different effects.  Group I results in a genetically modified cell.  In contrast group V results in a genetically modified animal.  A cell is distinct from an animal in that it comprises organelles and are not required to be part of an animal (i.e plant cells, algae, etc).  In contrast, an animal comprises multiple different organ systems not found in cells proper.  Thus, the two groups result in materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the genetically modified cell of group VI can be made by a different method group I.  For instance, allele replacement can be done by homologous recombination without the use of a targeting endonuclease and is known to occur to some degree in nature, i.e. -introgression.  The cell of group IV can be made by a materially different method than the method of group I.
Inventions I and VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the animal of group VII can be made by a .  
Inventions I and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the embryo of group VIII can be made by a different method that of group I.  For example, allelic replacement in mice embryos can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group II modifies milk production related alleles, whereas Group III modifies disease resistance trait alleles. The milk production alleles have different primary structures than disease resistance alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences and the HDR templates would requires different primary sequences.  Thus the methods of the two groups require materially different starting materials and thus have materially .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group I modifies milk production related alleles, whereas Group IV modifies horn trait alleles. The milk production alleles have different primary structures than horn trait alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences and the HDR templates would requires different primary sequences.  Thus the methods of the two groups require materially different starting materials and thus have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different effects.  Group II results in a genetically .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the genetically modified cell of group VI can be made by a different method group II.  For instance, allele replacement can be done by homologous recombination without the use of a targeting endonuclease and is known to occur to some degree in nature, ie-introgression.  The cell of group IV can be made by a materially different method than the method of group II.
Inventions II and VII are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the animal of group VII can be made by a different method that .  
Inventions II and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the embryo of group VIII can be made by a different method that of group II.  For example, allelic replacement in mice embryos can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group III modifies disease resistance related alleles, whereas Group IV modifies horn trait alleles. The disease resistance alleles have different primary structures than horn trait alleles.  Therefore, they also have different function and result in different phenotypic traits (i.e. effects).  Further, the targeting endonuclease would require structurally different DNA binding members that recognized different binding sequences and the HDR templates would requires different primary sequences.  Thus the methods of the two groups require materially different starting materials and thus have materially different design.  
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different effects.  Group III results in a genetically modified cell.  In contrast group V results in a genetically modified animal.  A cell is distinct from an animal in that it comprises organelles and are not required to be part of an animal (i.e plant cells, algae, etc).  In contrast, an animal comprises multiple different organ systems not found in cells proper.  Thus, the two groups result in materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the genetically modified cell of group VI can be made by a different method group III.  For instance, allele replacement can be done by homologous recombination without the use of a targeting endonuclease and is known to occur to some degree in nature, ie-introgression.  The cell of group IV can be made by a materially different method than the method of group III.
III and VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the animal of group VII can be made by a different method that of group III.  For example, allelic replacement in mice can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions III and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the embryo of group VIII can be made by a different method that of group III.  For example, allelic replacement in mice embryos can be done using homologous recombination without the use of any targeting endonucleases. 
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different effects.  Group IV results in a genetically modified cell.  In contrast group V results in a genetically modified animal.  A cell is distinct from an animal in that it comprises organelles and are not required to be part of .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the genetically modified cell of group VI can be made by a different method group IV.  For instance, allele replacement can be done by homologous recombination without the use of a targeting endonuclease and is known to occur to some degree in nature, ie-introgression.  The cell of group IV can be made by a materially different method than the method of group IV.
Inventions IV and VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the animal of group VII can be made by a different method that of group IV.  For example, allelic replacement in mice can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions IV and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) the embryo of group VIII can be made by a different method that of group IV.  For example, allelic replacement in mice embryos can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions V and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the genetically modified cell of group VI can be made by a different method group V.  For instance, allele replacement can be done by homologous recombination without the use of a targeting endonuclease and is known to occur to some degree in nature, I,e.-introgression.  The cell of group VI can be made by a materially different method than the method of group V.
Inventions V and VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the animal of group VII can be made by a different method that of group V.  For example, allelic replacement in mice can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions V and VIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the the embryo of group VIII can be made by a different method that of group V.  For example, allelic replacement in mice embryos can be done using homologous recombination without the use of any targeting endonucleases.  
Inventions VI and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Group VI is a genetically modified cell.  In contrast group V is a genetically modified animal.  A cell is distinct from an animal in that it comprises organelles and are not required to be part of an animal (i.e plant cells, algae, etc).  In contrast, an animal comprises multiple different organ systems not found in cells proper.  Thus, the two groups result in materially different effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different design.  Group VI is a genetically modified cell.  In contrast group V is a genetically modified embryo.  A cell is distinct from an embryo in that it comprises organelles and are not required to be part of an animal (i.e plant cells, algae, etc).  Further, cells are overall differentiated in nature and have specific functions.  In contrast, an embryo is has the ability to give rise to a full multicellular organism.  It also is comprised mostly of stem cells at its earliest stages in an undifferentiated, non-specialized state. Thus, the two groups result in materially different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Group VIII is a genetically modified embryo.  In contrast group VII is a genetically modified animal.  An animal comprises multiple different organ systems with differentiated cellular and non-cellular structures.  An embryo is structure distinguishable because it is mostly comprised of undifferentiated stem cells, lacking highly specialized organ structures.  While embryos can give rise to an animal, they are not capable of independent life by itself like animals.  Thus, the two groups result in materially different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of all the groups together would not be coextensive.  It would require searching across divergent genetic fields (milk production, meat production, disease resistance, horn traits) as well as different classifications.  This level of search would be considered burdensome to the Office and therefore would be deemed undue.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Elections
This application contains claims directed to the following patentably distinct species of desired traits: polledness, enhancing meat production, enhancing milk production, and enhancing disease resistance. The species are independent or distinct because each desired trait species involves structurally and functional distinct genes . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 6, 7, and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a search of each cited species and those that are not cited in the broader claims is not coextensive.  A search of the gene(s) and loci involved in each desire trait species would therefore be an independent search that does not particularly address or arrive at the entirety of the art relevant to any other desire trait species.  As such, a great number of independent searches and consideration would be required to consider all of the claimed and the breadth of species for the genus, desired trait.  Given the each application has a limited amount of time to be searched and considered, this level of search would be extremely time consuming, burdensome, and potentially may compromise the integrity of the examination for this application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE

Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632